UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6856



RALPH ALEXANDER-EL,

                                             Plaintiff -   Appellant,

          versus

L. MUNDEY, Doctor; PRISON HEALTH SERVICES,
INCORPORATED,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-97-3431-AW)


Submitted:   September 30, 1998           Decided:   October 15, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph Alexander-El, Appellant Pro Se. Joseph Barry Chazen, Gina
Marie Smith, MEYERS, BILLINGSLEY, RODBELL & ROSENBAUM, P.A., River-
dale, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ralph Alexander-El appeals from the district court’ order de-

nying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.

We have reviewed the record and the district court’ opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Alexander-El v. Mundey, No. CA-97-3431-AW

(D. Md. May 12, 1998).   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 2